In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00019-CR



          JONATHAN ALI CHTAY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 22,940




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       In 2005, Johnathan Ali Chtay pled guilty to the offense of theft of property valued at

$20,000.00 or more but less than $100,000.00. Pursuant to a negotiated plea agreement, Chtay

was placed on deferred adjudication community supervision for a period of ten years. On

December 4, 2013, the trial court (1) found that Chtay violated the first condition of his

community supervision, (2) adjudicated Chtay guilty of theft of property valued at $20,000.00 or

more but less than $100,000.00, and (3) sentenced Chtay to seven years’ imprisonment.

       On appeal, Chtay argues that the evidence was insufficient to support the trial court’s

decision to adjudicate his guilt. On the same ground, in companion case number 06-14-00018-

CR, Chtay appealed the trial court’s decision to adjudicate him guilty of misapplication of

construction trust fund money in an amount of $500.00 or more, with intent to defraud. We

addressed the sole issue raised in this appeal in detail in our opinion of this date in cause number

06-14-00018-CR. For the reasons stated therein, we likewise conclude that error has not been

shown in this case.

       We affirm the trial court’s judgment.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        July 30, 2014
Date Decided:          July 31, 2014

Do Not Publish




                                                  2